15 So. 3d 946 (2009)
Julia Jane BALKOM, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-2325.
District Court of Appeal of Florida, First District.
August 12, 2009.
Nancy Daniels, Public Defender, and Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Julia Balkom is hereby afforded a belated appeal from judgment and sentence entered in case number 2006CF1475 in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal if she qualifies for such an appointment.
PETITION GRANTED.
KAHN, BENTON, and VAN NORTWICK, JJ., concur.